              Case 3:17-cv-05769-RJB Document 255 Filed 02/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK
        NWAUZOR, et al.,
10
                                   Plaintiffs,
11               v.                                           CASE NO. C17-5769 RJB

12      THE GEO GROUP, INC.,

13                                 Defendant.
        STATE OF WASHINGTON,                                  CASE NO. C17-5806RJB
14
                                   Plaintiff,
15               v.
16      THE GEO GROUP, INC.,                                  MINUTE ORDER RESETTING
                                                              DEADLINE
17                                 Defendant.
18

19
            The following Minute Order is made by direction of the Court, United States District
20
     Judge Robert J. Bryan:
21
            On 21 January 2020, the case schedules in the above matters were amended. The
22
     deadline to file motions in limine, if any, was set for 16 March 2020, to be noted “no later than
23
     the third Friday thereafter, but no later than the Friday before any scheduled pretrial conference.”
24


     ORDER - 1
              Case 3:17-cv-05769-RJB Document 255 Filed 02/03/20 Page 2 of 2



 1   The pretrial conference is set for 3 April 2020. The Friday before the pretrial conference is 27

 2   March 2020, which is only two Fridays after the motions in limine filing deadline. On 31

 3   January 2020, the State Defendants emailed the deputy clerk, copied all parties, and asked for

 4   clarification on the motion in limine filing deadline and noting date. To give the parties and the

 5   Court ample time to prepare for trial, the deadline to file motions in limine, if any, IS RESET to

 6   March 12, 2020.

 7          Dated this 3rd day of February, 2020.

 8          The foregoing Minute Order authorized by THE HONORABLE ROBERT J. BRYAN,

 9   UNITED STATES DISTRICT JUDGE.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
